Citation Nr: 1547252	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus including as due to service-connected organophosphate delayed onset peripheral neuropathy with associated delayed onset recurrent myopathy, rhabdomyolysis, and chronic myositis (organophosphate delayed onset injuries).

2.  Entitlement to service connection for hypertension including as due to service-connected organophosphate delayed onset injuries.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) including as due to service-connected organophosphate delayed onset injuries.

4.  Entitlement to service connection for obstructive sleep apnea including as due to service-connected organophosphate delayed onset injuries.

5.  Entitlement to service connection for congestive heart failure including as due to organophosphate delayed onset injuries.

6.  Entitlement to service connection for asthma including as due to service-connected organophosphate delayed onset injuries.


REPRESENTATION

Appellant represented by:	Douglas A. Kugal, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1976.

These matters come before the Board of Veterans' Appeals on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma, which the Veteran claimed were all due to organophosphate delayed onset injuries.  The RO also declined to reopen the Veteran's claim of entitlement to service connection for organophosphate delayed onset injuries.

In December 2011, the Veteran's attorney participated in an informal hearing conference with a Decision Review Officer (DRO).  The Informal Conference Report is of record.

As noted above, the September 2010 rating decision also declined to reopen the Veteran's claim of entitlement to service connection for organophosphate delayed onset injuries.  In addition to disagreeing with the decision as to the issues presently on appeal, in March 2011, the Veteran also entered a notice of disagreement as to the RO's decision not to reopen his claim for service connection for organophosphate delayed onset injuries.  Following further evidentiary development, in November 2013, the Agency of Original Jurisdiction (AOJ) granted service connection for organophosphate delayed onset injuries and assigned a 40 percent disability rating effective December 4, 2009.  As this decision represents a full grant of the benefits sought with respect to this claim, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

In April 2015, the Board requested an independent medical opinion from a medical expert.  This opinion was obtained in July 2015.  After reviewing the opinion, the Board requested that the medical expert who provided the July 2015 opinion provide clarification concerning, and in August 2015, such clarification was provided.  The Veteran was advised of his right to provide additional evidence in response to the opinions.  In October 2015, the Veteran's attorney submitted additional argument in support of the Veteran's claim and waived AOJ consideration of the newly submitted evidence and requested that the Board decide the Veteran's appeal on the merits.  38 C.F.R. § 20.1304 (2015).

The Board notes that, in addition to the Veteran's paper claims file, the Veteran also has an electronic case file in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any consideration of the Veteran's claims in the future should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence is in relative equipoise on the issue of whether the Veteran's diabetes mellitus is due to his service-connected organophosphate delayed onset injuries.

2.  The evidence is in relative equipoise on the issue of whether the Veteran's hypertension is due to his service-connected organophosphate delayed onset injuries.

3.  The evidence is in relative equipoise on the issue of whether the Veteran's COPD is secondary to his service-connected organophosphate delayed onset injuries.

4.  The evidence is in relative equipoise on the issue of whether the Veteran's obstructive sleep apnea is due to his service-connected organophosphate delayed onset injuries.

5.  The evidence is in relative equipoise on the issue of whether the Veteran's congestive heart failure is due to his service-connected organophosphate delayed onset injuries.

6.  The evidence is in relative equipoise on the issue of whether the Veteran's asthma is due to his service-connected organophosphate delayed onset injuries.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus as due to service-connected organophosphate delayed onset injuries have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension as due to service-connected organophosphate delayed onset injuries have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for COPD as due to service-connected organophosphate delayed onset injuries have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea as due to service-connected organophosphate delayed onset injuries have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for congestive heart failure as due to service-connected organophosphate delayed onset injuries have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for asthma as due to service-connected organophosphate delayed onset injuries have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition with respect to the Veteran's currently appealed claims, the Board need not assess VA's compliance with the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he experiences diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma as a result of his in-service exposure to toxic hydraulic fluid which contained organophosphates.  Alternatively, he contends that his service-connected organophosphate delayed onset injuries caused or aggravated his diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic diseases (including hypertension), service connection may be established on a presumptive basis if the disease is manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed disability, there must be competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnoses related to diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma.  In November 2013, the AOJ granted service connection for organophosphate delayed onset injuries and assigned a 40 percent disability rating, effective December 4, 2009.

In support of his claims, the Veteran submitted a May 2010 private treatment note from Dr. V.M.  In the treatment note, the Veteran's physician notes the Veteran's diagnosis of organophosphate delayed onset peripheral neuropathy and associated delayed onset paroxysmal myopathy.  The physician noted that the Veteran's organophosphate injury to his muscles and nerves resulted in a pathological weight gain, which, in turn, was associated with hypertension, diabetes mellitus, sleep apnea, restrictive lung disease, and possibly asthma.  The Veteran's physician provided an assessment that his diabetes mellitus, hypertension, sleep apnea, and restrictive lung disease were all secondary to his weight problem, which was related to his organophosphate delayed onset injuries and associated delayed onset paroxysmal myopathy.

In connection with his claims for service connection for each of the disabilities, the Veteran had a VA examination in September 2010.  The examiner noted that the Veteran was exposed to organophosphates while in service.  With regard to the Veteran's respiratory conditions, the examiner stated that there was some discrepancy as to whether the Veteran had asthma or more of an obstructive pulmonary disease, or a combination of both.  With regard to his diabetes mellitus, the examiner noted the Veteran's statement that he was diagnosed with diabetes when he was either 49 or 50 years old.  With regard to his heart problems and hypertension, the Veteran stated that he began to experience problems immediately following his military service.  The examiner noted that the Veteran's hypertension began in 1987 and that he had episodes of congestive heart failure, but no cardiomyopathy.  Following a complete physical examination of the Veteran, the examiner stated that there was no evidence of obstructive sleep apnea.  Furthermore the examiner opined that, because the Veteran's heart problems, hypertension, congestive heart failure, diabetes mellitus, mild obstructive pulmonary disease with possible asthma component, and sleep apnea had not been linked to organophosphate exposure or rhabdomyolysis, those conditions could not have been caused by such exposure.

In May 2012, the Veteran had another VA examination.  The examiner noted the Veteran's diagnosis of diabetes mellitus, hypertension, asthma, COPD, and obstructive sleep apnea.  With regard to the Veteran's diabetes mellitus, following a review of the record, the examiner opined that diabetes mellitus was not known to have been caused by organophosphate exposure.  With regard to whether the Veteran's diabetes mellitus was related to his weight gain associated with his organophosphate delayed onset injuries, the examiner stated that, because his muscle examination was normal, his EMG/muscle biopsies were benign, and because weight was multifactorial, it was less likely than not that his diabetes mellitus was caused by or aggravated by his organophosphate delayed onset injuries.  With regard to the Veteran's hypertension, the examiner opined that, since hypertension was not associated with organophosphate exposure, it was less likely than not cause by or related to the Veteran's military service.  With regard to the Veteran's diagnoses of asthma and COPD, the examiner stated that the Veteran's current lung condition was best diagnosed as asthma.  Furthermore, the examiner opined that, because asthma was not caused by organophosphates, it was less likely than not that his asthma was caused by or related to this exposure to organophosphates.  With regard to the Veteran's obstructive sleep apnea, the examiner opined that sleep apnea was not caused by organophosphate exposure and, therefore, could not be related to the Veteran's military service.

In a September 2013 deferred rating decision, the AOJ noted that, based upon the evidence of record, service connection for the Veteran's organophosphate delayed onset injuries would be granted.  In anticipation of that, the AOJ ordered a new VA examination to address whether the Veteran's diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma were secondary to his organophosphate delayed onset injuries.  

In November 2013, a new VA examination was obtained.  With regard to the Veteran's sleep apnea, the examiner opined that it was less likely than not related to or aggravated by his organophosphate delayed onset injuries because those injuries were not shown to cause nor aggravate sleep apnea.  The examiner also stated that the Veteran's sleep apnea was also not likely related to this weight gain as he was diagnosed with sleep apnea in the 1980s and he only gained 30 pounds in the 1980s, while he had gained almost 100 pounds over the last 10 years.  With regard to the Veteran's congestive heart failure and hypertension, the examiner stated that medical literature did not support a relationship between organophosphate delayed onset injuries caused or aggravated either congestive heart failure or hypertension.  Instead, the examiner stated that those disabilities were independent of his organophosphate delayed onset injuries.  With regard to the Veteran's diabetes mellitus, the examiner noted that the Veteran's diabetes mellitus had not worsened over the last ten years so it was less likely than not that his diabetes mellitus was caused or aggravated by his obesity related to his organophosphate delayed onset injuries.  With regard to the Veteran's COPD and asthma, the examiner noted that although the Veteran's service treatment records note the Veteran's complaints of coughing up blood, upper respiratory infections, pharyngitis, and strep throat, the examiner stated that those incidents were sporadic and were not indicative of asthma or COPD.  With regard to whether the Veteran's COPD or asthma was related to his organophosphate delayed onset injuries, the examiner stated that there was no medical evidence indicating a relationship between organophosphate delayed onset injuries and asthma and/or COPD.  Thus, the examiner concluded that it was less likely than not that his asthma and COPD were caused by or related to his organophosphate delayed onset injuries.

In April 2014, the Veteran submitted another letter from Dr. V.M., dated in January 2014.  The Veteran's physician noted that, as a result of his organophosphate delayed onset injuries, he underwent deconditioning and a massive weight gain.  The physician stated the Veteran's condition appeared to be worsening due to his now service-connected organophosphate delayed onset injuries.  Additionally, the physician stated that, because of the Veteran's massive weight gain and his restrictive lung disease, including both COPD and asthma, the Veteran developed diabetes.  The physician concluded that the Veteran's sleep apnea, diabetes mellitus, asthma, COPD were all secondary to the Veteran's service-connected organophosphate delayed onset injuries and the resulting deconditioning and massive weight gain, and that the Veteran's hypertension was probably related to his service-connected organophosphate delayed onset injuries and the resulting deconditioning and massive weight gain.

In April 2015, the Board sought an independent medical expert opinion.  After a full review of the record, the expert was to answer whether it was at least as likely as not that the Veteran's diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma were caused by or aggravated by his service-connected organophosphate delayed onset injuries.  An opinion was provided by Dr. M.V. in July 2015.  In the opinion, Dr. M.V. stated that the Veteran was diagnosed with asthma and had a restrictive lung defect noted on a pulmonary function test, which was likely related to this muscle weakness associated with his service-connected organophosphate delayed onset injuries.  Dr. M.V. also stated that the restrictive defect was more likely due to the muscle weakness associated with his service-connected organophosphate delayed onset injuries as opposed to deconditioning and weight gain alone.  Thus, Dr. M.V. opined that it was at least as likely as not that the Veteran's service-connected organophosphate delayed onset injuries caused or aggravated his asthma, COPD, and obstructive sleep apnea.  To support this conclusion, Dr. M.V. stated that the respiratory (chest wall) muscle weakness can mimic and/or aggravated respiratory issues such as asthma and COPD.  With regard to the Veteran's diabetes mellitus, hypertension, and congestive heart failure, Dr. M.V. stated that there was not sufficient evidence to suggest either causation or aggravation of those disabilities by the Veteran's service-connected organophosphate delayed onset injuries.  Therefore, he stated he could not provide an opinion without resort to mere speculation.

After Dr. M.V.'s opinion was received in July 2015, the Board sought clarification as to certain aspects of the July 2015 opinion.  Specifically, the Board asked the expert to address whether his inability to address whether there was a relationship between the Veteran's service-connected organophosphate delayed onset injuries and his diabetes mellitus, hypertension, and congestive heart failure, was because such an opinion was beyond what may be concluded reasonably based on the evidence of record and current medical.  

In August 2015, Dr. M.V. provided an addendum opinion.  In the addendum opinion, Dr. M.V. stated that, based upon his review of the evidence of records as well as current medical knowledge, it was as likely as not that the Veteran's service-connected organophosphate delayed onset injuries aggravated his diabetes mellitus, hypertension, and congestive heart failure.  To support this conclusion, Dr. M.V. stated that the Veteran's sedentary lifestyle caused by his service-connected organophosphate delayed onset injuries can worsen diabetes and hypertension.  Dr. M.V. also noted that the intermittent steroid shots that the Veteran's receives for the muscle weakness in his lungs also tended to worsen diabetes mellitus.  Furthermore, Dr. M.V. stated that a medical study showed that longstanding hypertension and diabetes increased the risk of congestive heart failure.

The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected organophosphate delayed onset injuries caused or aggravated his currently-diagnosed diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma.  In other words, there is evidence both for and against granting these claims.  Multiple medical professionals have disagreed on the record as to whether the Veteran's service-connected organophosphate delayed onset injuries has caused or aggravated his currently-diagnosed diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, all reasonable doubt is resolved in favor of the Veteran.  In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus, hypertension, COPD, obstructive sleep apnea, congestive heart failure, and asthma, all as secondary to the Veteran's service-connected organophosphate delayed onset injuries, is warranted.


ORDER

Entitlement to service connection for diabetes mellitus as due to service-connected organophosphate delayed onset injuries is granted.

Entitlement to service connection for hypertension as due to service-connected organophosphate delayed onset injuries is granted.

Entitlement to service connection for COPD as due to service-connected organophosphate delayed onset injuries is granted.

Entitlement to service connection for obstructive sleep apnea as due to service-connected organophosphate delayed onset injuries is granted.

Entitlement to service connection for congestive heart failure as due to service-connected organophosphate delayed onset injuries is granted.

Entitlement to service connection for asthma as due to service-connected organophosphate delayed onset injuries is granted.



____________________________________________
MICHAEL OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


